PER CURIAM:
Tony O’Neal Lloyd appeals his sentence of 120 months of imprisonment based on his conviction for possession of a firearm as a felon. 18 U.S.C. § 922(g)(1). Lloyd argues that because he committed his crime after Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), but before United States v. Booker, — U.S. -, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), the district court violated his rights under the ex post facto principle of fair warning in the Due Process Clause when it enhanced his sentence based on post-verdict findings of fact and retroactively applied the sentencing guidelines as advisory. Because, as Lloyd concedes, we have rejected this argument, United States v. Duncan, 400 F.3d 1297 (11th Cir.2005), and “only the Supreme Court or this Court sitting en banc can judicially overrule a prior panel decision,” United States v. Marte, 356 F.3d 1336, 1344 (11th Cir.2004), we affirm.
AFFIRMED.